THAYER, Circuit Judge.
I concur in the order reversing the judgment below, because the trial judge, after the case had been under advisement by the jury for some time, eventually instructed them, as a matter of law, that “the defendant company is absolutely estopped from setting up the defense that the policy in this case was forfeited on August i, 1899,” for failure to pay the assessments thereon within the time limited by the by-laws of the defendant company. In view of the by-laws, to which reference is made in the foregoing opinion, which declare, in substance, that benefit certificates shall become null and void if dues are not paid on or before the exact day of maturity, and that neither the local camp nor its clerk or any officer of the society shall have power to waive the provisions of any of the laws of the society, and especially in view of the recent decision in Northern Assur. Co. v. Grand View Bldg. Ass’n, 183 U. S. 308, 22 Sup. Ct. 123, 46 L. Ed. 313, wherein it is held that policy holders of insurance companies must, at their peril, take notice of limitations upon the powers of local soliciting agents, of which they are advised by provisions contained in their policies,—it follows, I think, that the learned trial judge should not have instructed the jury that the com*378pany was estopped, by the conduct of the local lodge, from asserting that the benefit certificate in question had become void for nonpayment of assessments on the day of maturity. While the local lodge acted in the capacity of agent for the head lodge in collecting assessments, yet the deceased certificate holder was advised by the by-laws of the society that such agent was without power to extend the time for paying assessments, and he can found no rights, as it seems, on the unauthorized conduct of the agent. The proof was plenary that Tevis did not pay a single assessment, after the issuance of the certificate, within the time limited by the letter of the by-law. Indeed, as was shown in our original opinion in this case (Modern Woodmen of America v. Tevis, 49 C. C. A. 256, 111 Fed. 113, 115, 116), a rule of the local lodge, which was in force when Tevis joined the order, expressly exempted all members of the local lodge from the obligation to pay their assessments on the day fixed by the company’s bylaws, and practically gave them a month’s time thereafter in which to make payments. In view of the doctrine enunciated in Northern Assur. Co. v. Grand View Bldg. Ass’n, supra, it is obvious that the learned trial judge erred in declaring as a matter of law that the company was estopped from asserting a forfeiture, although the deceased was doubtless misled, to his prejudice, by a long-continued practice of receiving assessments after they were due, which was well known to all the members of the local lodge. Whether this practice was of such long standing that it was probably known to the officers of the head lodge, or that it ought to have been known to them, as well as to the members of the local lodge, and whether the fact that the head lodge received, and still retains, and has never offered to return, the assessment which fell due May 1, 1899, and was paid after it was due, and after the certificate had become null and void, amounted to a ratification and an approval by the head lodge of the previous com-duct of the clerk of the local lodge, are questions which cannot be properly discussed at this time. It would seem that there was as great necessity for returning the assessment that fell due on May 1, 1899, and was paid after maturity, as for returning the assessment that was paid subsequent to August 1, 1899, which the company did elect to return after this suit was brought, inasmuch as the policy became void, by the provisions of the by-laws, on May 1, 1899, and was ever afterwards of no effect, unless the retention of the latter assessment, with knowledge that it was paid after maturity, be regarded as a ratification of the act of the clerk of the local lodge in accepting that assessment. But these are questions which can be considered more appropriately on a second trial, and they may raise issues of fact which can only be determined by a jury. I accordingly concur in the reversal of the judgment.